        Case 1:20-cv-00351-PGG-KNF Document 27 Filed 07/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ANNIE DAVIES, individually and on behalf of                        :
all others similar situated,                                       :
                                                                   :
                                        Plaintiff,                 :          ORDER
                                                                   :
                    -against-                                      :    20-CV-351 (PGG)(KNF)
                                                                   :
LEADDOG MARKETING GROUP and CSM                                    :
SPORT AND ENTERTAINMENT, INC.,                                     :
                                                                   :
                                        Defendants.                :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held with counsel to the respective parties on July 28, 2020. As

a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.        all discovery, of whatever nature, be initiated so as to be completed on or before

                   January 28, 2021;

         2.        a telephonic status conference will be held with the parties on December 16, 2020, at

                   10:00 a.m. The parties shall use dial in number (888) 557-8511 and enter access

                   code 4862532;

         3.        the last date to amend pleadings will be September 14, 2020; and

         4.        the last date to join additional parties will be September 14, 2020.

Dated: New York, New York                                          SO ORDERED:
       July 28, 2020
